Name: Council Directive 86/651/EEC of 18 December 1986 amending, consequent on the accession of Spain and Portugal, Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: agricultural activity;  tariff policy;  agricultural policy;  wood industry;  natural and applied sciences;  environmental policy
 Date Published: 1986-12-31

 Avis juridique important|31986L0651Council Directive 86/651/EEC of 18 December 1986 amending, consequent on the accession of Spain and Portugal, Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 382 , 31/12/1986 P. 0013 - 0015 Finnish special edition: Chapter 3 Volume 22 P. 0115 Swedish special edition: Chapter 3 Volume 22 P. 0115 COUNCIL DIRECTIVEof 18 December 1986amending, consequent on the accession of Spain and Portugal, Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products(86/651/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas by means of Directive 77/93/EEC (2), as last amended by Regulation (EEC) N ° 3768/85 (3), the Council has established a system for the protection against the introduction into the Member States of organisms harmful to plants or plant products; Whereas, in accordance with the conclusion of the Conference on the accession of Spain and Portugal to the European Communities, it is necessary to take account of the ecological conditions and of the plant health situation which characterize the territories of those States and the territories of the other Member States; Whereas protection should therefore be extended to include Spain and Portugal or particular regions of those Statesagainst certain harmful organisms affecting the Community as a whole and certain parts thereof; Whereas protection against certain other harmful organisms affecting Spain and Portugal or particular regions thereof or affecting other Member States or regions with similar ecological conditions should be extended to include the Member States or regions concerned; Whereas protection should be extended against certain plants known to bear a particular risk of carrying harmful organisms by permitting the Kingdom of Spain and the Portuguese Republic to prohibit or restrict the importation of those plants; Whereas provision should be made for a transitional period to enable those two States to take all the measures required to comply with Directive 77/93/EEC. HAS ADOPTED THIS DIRECTIVE: Article 1Directive 77/93/EEC in hereby amended as follows: 1. Article 1 (2) shall be replaced by the following: 2. This Directive shall not apply to the French overseas departments, nor to the Canary Islands, Ceuta or Melilla.'2. The following paragraph shall be added to Article 20: 2. The Kingdom of Spain and the Portuguese Republic shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 March 1987 at the latest. The other Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive in respect of Spain and Portugal on the same date at the latest.'3. Annex I is hereby amended as follows: (a) The following items in part A (a) shall be deleted: 9. Rhagoletis cingulata (Loew)(1) OJ N ° C 68, 24. 3. 1986, p. 166. (2) OJ N ° L 26, 31. 1. 1977, p. 20. (3) OJ N ° L 362, 31. 12. 1985, p. 8. 10. Rhagoletis fausta (Osten Sacken)11. Rhagoletis pomonella (Walsh); (b) The following item shall be added to part A (a): 17. Trypetidae (non-European): (a) Rhagoletis cingulata (Loew), (b) Rhagoletis completa Cress, (c) Rhagoletis fausta (Osten Sacken), (d) Rhagoletis pomonella (Walsh), (e) Anastrepha fraterculus (Wied.), (f) Anastrepha ludens (Loew), (g) Anastrepha mombinpraeoptans, (h) Ceratitis rosa Karsch, (i) Dacus cucurbitae Coq, (j) Dacus dorsalis Hendel, (k) Other harmful Trypetidae in so far as they do not exist in Europe.'; (c) The following items in part B (a) shall be deleted: 2. Anastrepha fraterculus (Wied)3. Anastrepha ludens (Loew)5. Dacus dorsalis Hendel; (d) In part B (a), 1, 6, 7, 8, 11, 12, 14 and 15, 'Spain, Portugal' shall be added in the right hand column; (e) In part B (a), 10, 'Spain (Minorca and Ibiza) and Portugal (Azores and Madeira)' shall be added in the right hand column; (f) In part (B (a), 10a, 'Portugal' shall be added in the right hand column; (g) In part B (b), 'Spain, Portugal' shall be added in the right hand column; (h) In part B (c), 1 to 5a, 'Spain, Portugal' shall be added in the right hand column; (i) In part B (d), 'Spain, Portugal' shall be added in the right hand column. 4. Annex II is hereby amended as follows: (a) In part A (a), 10, 'Viteus vitifolii (Fitch)' shall be replaced by 'Dactulosphaira vitifoliae (Fitch)'; (b) In part B (a) the following item shall be added: 11 a. Thaumetopoea pityocampa Schiff.Plants of Pinus L., other than fruit and seedsSpain, (Ibiza)'(c) In part B (a), 2, 10a and 12, 'Spain' shall be added in the right hand column; (d) In part B (a), 1, 6, 7, 8, 10, 10a and 12, 'Portugal' shall be added in the right hand column; (e) In part B (b), 1, 'Spain, Portugal' shall be added in the right hand column; (f) In part B (b), 2, 'Spain, France, Italy, Portugal' shall be added in the right hand column; (g) In part B (c), 1, 2, 4, 4a, 5 and 6, 'Spain' shall be added in the right hand column; (h) In part B (c), 1, 2, 4, 5 and 6, 'Portugal' shall be added in the right hand column; (i) In part B (c) the following item shall be added: '6. (a) Phytophthora cinnamomi RandsAvocado (Persea Mill.), other than fruitGreece (Crete), Spain, Italy (Sicily and Calabria), Portugal (Algarve)'5. Annex III is hereby amended as follows: (a) In part B, 1, 2, 9 and 10, 'Spain, Portugal' shall be added to the right hand column; (b) In part B the following item shall be added: 6 a Isolated Eucalayptus barkGreece, Spain, France, Italy, Portugal'6. Annex IV is hereby amended as follows: (a) In part B, 7a: - 'Spain' shall be added in the second column in part A, 1 and in the third column after 'Greece', - 'Portugal' shall be added in the second column in part A, 1 after 'Italy' and in the third column after 'Luxembourg'; (b) In part B, 8, 'Fortunella and Poncirus' shall be inserted after 'citrus' in the left hand column and 'Spain, Portugal' shall be added in the right hand column; (c) In part B, 9 and 14, 'Spain, (Minorca and Ibiza), Portugal (Azores and Madeira)' shall be added in the third column; (d) In part B, 17, 'Spain, France, Italy, Portugal' shall be added in the right hand column; (e) In part B, 18, 'Spain' shall be added in the third column; (f) In part B the following items shall be added: 3 a. Wood of EucalyptusThe wood shall be treated by the appropriate procedure prior to shipment or shall be stripped of its bark and originate in a region free from Phoracantha spp.Greece, Spain, France, Italy, Portugal5 a. Plants of Pinus, other than fruit and seedOfficial statement that plants originate in regions free from Thaumetopoea pityocampaSpain (Ibiza)'Article 2Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 1 March 1987 at the latest. Article 3This Directive is addressed to the Member States. Done at Brussels, 18 December 1986. For the CouncilThe PresidentM. JOPLING